NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10420

                Plaintiff-Appellee,             D.C. No. 5:16-cr-00127-LHK

 v.
                                                MEMORANDUM*
GARY THORNHILL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Gary Thornhill appeals from the district court’s judgment and challenges the

60-month sentence imposed following his guilty-plea convictions for mail fraud

and wire fraud, in violation of 18 U.S.C. §§ 1341 and 1343. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thornhill contends that the sentence is substantively unreasonable because it

was premised on the district court’s erroneous finding that Thornhill lied to his

friends and relatives about the nature of the offense and his efforts to make

restitution. The district court did not abuse its discretion in imposing Thornhill’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The record shows

that the court imposed the sentence on the basis of several factors, and did not base

the sentence on clearly erroneous factual findings. The above-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Thornhill’s longstanding and

profitable business relationship with the victim. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                     17-10420